
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 934
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Dingell submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Calling on the Government of the Republic
		  of Korea to end unfair trade practices as such practices relate to the
		  automotive industry, expressing the sense of the House of Representatives that
		  it should take into account such unfair trade practices of the Republic of
		  Korea when the House of Representatives considers the United States-Korea Free
		  Trade Agreement, and for other purposes.
	
	
		Whereas the Organization for Economic Cooperation and
			 Development (OECD) estimates the Republic of Korea’s automobile import rate to
			 be 3.6 percent, the lowest of the 30 members of the OECD;
		Whereas the market share of foreign automobile
			 manufacturers in the Republic of Korea has decreased from 5.3 percent in 2008
			 to 4.5 percent in the first seven months of 2009;
		Whereas the Republic of Korea’s recently instituted
			 vehicle fleet modernization program has perpetuated the discriminatory
			 treatment faced by foreign automakers in the Republic of Korea and coincides
			 with the decline in their market share there;
		Whereas vehicles manufactured by Korean manufacturers
			 ranked among the 10 best-selling vehicles in the United States Consumer
			 Assistance to Recycle and Save (CARS) program;
		Whereas the Republic of Korea exports more than 70 percent
			 of its total auto production to the United States and the rest of the
			 world;
		Whereas in 2008, the Republic of Korea exported 616,000
			 cars and light trucks to the United States but imported just 10,377 cars and
			 light trucks from the United States;
		Whereas 78 percent of the United States 2008 deficit with
			 the Republic of Korea, which amounted to $13,400,000,000, is constituted by
			 trade in automobiles, trucks, and parts;
		Whereas the current draft of the United States-Korea Free
			 Trade Agreement has not been amended to include the March 7, 2007,
			 Congressional Auto Caucus proposal, which will ensure fair access to the
			 Republic of Korea’s automobile market by United States manufacturers;
		Whereas, in an October 5, 2009, Financial Times article,
			 Ahn Byung-chan, director-general of the Bank of Korea, was quoted as saying,
			 If the symptoms behind the trend [of won appreciation] do not improve,
			 we will come up with necessary measures with the government, thereby
			 implying the intent of the Government of the Republic of Korea to engage in
			 currency manipulation;
		Whereas, an October 12, 2009, Bloomberg article reported
			 the Government of the Republic of Korea would take steps to stabilize
			 the drastic won movements stemming from herd behavior, thus underlining
			 its recent actions to halt the rise of the Korean won relative to the United
			 States dollar; and
		Whereas continued intervention by the Republic of Korea in
			 foreign exchange markets to halt the rise in value of the Korean won will
			 likely result in further market share gains by Korean manufacturers in the
			 United States automobile market: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)calls on the
			 Government of the Republic of Korea to end unfair trade practices as such
			 practices relate to the automotive industry;
			(2)should take into
			 account the unfair trade practices of the Republic of Korea as such practices
			 relate to the automotive industry when the House of Representatives considers
			 the United States-Korea Free Trade Agreement; and
			(3)demands that the
			 United States-Korea Free Trade Agreement be amended to include the March 7,
			 2007, Congressional Auto Caucus proposal to ensure fair access to the Republic
			 of Korea’s automobile market by United States manufacturers.
			
